        Case 1:18-cv-05399-JMF-KNF Document 46 Filed 11/13/18 Page 1 of 5



CLARK GULDIN
Attorneys At Law
20 Church Street – Suite 15
Montclair, New Jersey 07042
(973) 707-5346 (ph)
(973) 707-7631 (fax)
Attorneys for Defendant Paragon Design Corp.


                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

  PABLO BRUM, BRIANNA BULSKI, KJERSTI                        ELECTRONICALLY FILED
  FARET, SARA M. LYONS, MARISA RAVEL,
  AND KATIE THIERJUNG,
       Plaintiffs,
  vs.                                                         Civil Action No. 18-cv-05399
                                                                       (JMF/KNF)
  PARAGON   DESIGN     CORP.,   STEVEN
  MADDEN, LTD., AND ZULILY LLC,                                 DECLARATION OF
                                                              PETER L. SKOLNIK, ESQ.
                         Defendants.


               I, PETER L. SKOLNIK, ESQ., declare:

   1. I am Of Counsel to Clark Guldin, Attorneys at Law, counsel for Defendant Paragon Design

        Corp. (“Paragon(“Paragon”). I make this declaration in opposition to plaintiff’s motion to

        enforce settlement.

   2. On October 24, 2018, the Court conducted a settlement conference with all counsel and all

        parties represented. I attended the conference with Mr. Jae Kim, President of Paragon.

   3. During his opening presentation that the Court requested – of “the things counsel believe I

        need to know” (Plaintiffs’ Exhibit A at 5-6) – Plaintiffs’ counsel, Andrew Gerber, directed

        his comments to Mr. Kim. I asked him to please address me. He refused, stating he wanted

        Mr. Kim to hear him and to understand Plaintiffs’ position. He continued his presentation

        staring directly at Mr. Kim.
   Case 1:18-cv-05399-JMF-KNF Document 46 Filed 11/13/18 Page 2 of 5




4. The day prior to the conference, I had asked Mr. Kim to confirm that the sales report he

   had sent me, and that I had sent to Mr. Gerber, was complete and accurate. Mr. Kim

   checked again with his employees, and assured me it was.

5. Mr. Gerber acknowledged that I had sent him a report purporting to be a complete and

   accurate account of all of Paragon’s sales of the “pins” at suit. But he then announced that

   he had “proof” that the report was deceitful. I do not recall if he used the word “untrue,”

   or “false” or “a lie.” But his message was clear. He was telling Mr. Kim, me and the Court

   he possessed “proof” of deception. He did not specify the nature or source of his alleged

   “proof,” or the size and amount of any discrepancy he claimed to have discovered.

6. Upon conclusion of the joint discussion in chambers, the parties began a round of

   individual discussions with the Court in an attempt to forge a mutually agreeable

   settlement. Although Paragon’s sales of the “pins” had grossed $5,062, netting about

   $1,200 after manufacturing a shipping costs, to end the dispute, and to reach finality and

   “repose,” Paragon agreed to pay Plaintiffs $35,000.

7. After the basic terms of settlement among Plaintiffs, Paragon and co-defendant zulily were

   agreed upon, the Court conducted an on-the-record session in open court during which Mr.

   Gerber read those basic terms into the record. (See Plaintiffs’ Exhibit A). Also during the

   proceedings in open court, Mr. Kim requested the opportunity to once again confirm with

   his office that the sales report Mr. Gerber intended to attach as an exhibit to a settlement

   agreement were complete and accurate. (See Plaintiffs’ Exhibit A at 7).

8. Those basic terms – recorded solely in Mr. Gerber’s own handwritten notes – were not

   reduced to a writing available for Paragon’s scrutiny; no written memorandum was

   prepared or signed. Mr. Gerber undertook to draft and circulate a proposed settlement

   agreement. The first time I saw Mr. Berger’s terms reduced to writing was when he filed

   Plaintiffs’ Exhibit A to his motion on October 30, 2018.




                                            2
   Case 1:18-cv-05399-JMF-KNF Document 46 Filed 11/13/18 Page 3 of 5




9. This motion resulted not from Paragon’s request for an additional material term, but to

   clarify an existing material term, and from Mr. Gerber’s refusal to either stand by or deny

   his representation he had “proof” that Paragon was lying.

10. It is a truism that the core of a settlement agreement is the release of claims. Paragon

   reasonably anticipated that the settlement agreement Mr. Gerber was preparing would

   contain – if not a general release – at least a specific release for the claims at suit, and

   provision for a dismissal with prejudice. As my email exchange with Mr. Berger makes

   clear, that was not and is not his intent. The full email exchange is attached as Exhibit 1.

11. By way of background to that exchange, immediately upon leaving the courthouse, Mr.

   Kim explained that he was extremely concerned and upset that Mr. Gerber had claimed to

   have “proof” of alleged deception by Paragon. Mr. Kim was both upset to have been called

   a liar before the Court, and concerned that if Mr. Gerber in fact had proof of errors in

   Paragon’s sales reports, either his company’s systems were inadequate and unreliable, or

   that his employees had engaged in wrongdoing. Mr. Kim repeated those concerns in an

   email to me on the evening following the conference. What “proof,” he wondered, could

   Mr. Berger have? I assured him I would address the issue with Mr. Berger. See the

   accompanying Declaration of Jae Kim.

12. I contacted Mr. Berger the next day, October 25, saying:

           Andrew:
           In your initial presentation to Judge Fox you represented that you can prove the
           sales data I sent you is incorrect. You did not state if you believe your “proof”
           establishes an error of $1 or $1 million.
           Paragon has now twice confirmed it is correct. By requiring that the report I sent
           you be attached to the settlement agreement, I construe you to have accepted its
           accuracy.
           Nevertheless, since the agreement permits you to sue and collect attorney’s fees for
           breach, I am concerned that you might intend to deny you have accepted that the
           report is accurate, and file another suit against Paragon using whatever “proof” you
           believe you have to try to establish breach.
           Paragon needs this settlement to establish repose. Accordingly, before I will permit
           them to execute a settlement agreement, I must receive either (1) whatever proof

                                            3
   Case 1:18-cv-05399-JMF-KNF Document 46 Filed 11/13/18 Page 4 of 5



           you believe establishes inaccuracy of the sales report, or (2) your confirmation that
           the settlement agreement will contain language confirming plaintiffs’ acceptance
           of the report’s accuracy as final and equivalent to res judicata.

13. To my astonishment, although he had represented he had “proof” Paragon’s sales figures

   were inaccurate, Mr. Berger replied “We have no idea if the numbers provided by your

   client are accurate or not.”

14. Aggravated by Mr. Gerber’s refusal to answer a straightforward question, or even to deny

   he had lied to the Court, I expressed my frustration intemperately, for which I apologize. I

   wrote: “You stated you have proof of inaccuracy. I’m asking you to put up or shut up.

   Saying you “have no idea” — when you represented to the court you have proof — isn’t

   acceptable. If you have proof, reveal it.”

15. Mr. Gerber refused to provide “anything,” claimed falsely that the terms had all been

   discussed “at length,” accused me of rescinding the agreement, and stated an intention to

   “inform the Court.” I replied “I am saying you made a representation to the court that I’m

   requiring you to stand by or withdraw.” Believing that a conference call could resolve the

   issue, I told Mr. Berger “I am perfectly willing to address the matter further with Judge

   Fox.”

16. I told Mr. Berger (emphasis added):

           You represented to the court that you possess proof that Paragon’s sales figures are
           a lie — not that you might later discover such proof, but that you already have it.
           If you then agreed to a settlement with the intention to later assert a breach using
           proof you already have, your agreement is a sham.
           If the draft agreement you prepare leaves this possibility open, it will not be signed
           by Paragon.

17. Rather than resolve the issue or agree to a conference, Mr. Berger escalated the dispute by

   moving to enforce the bogus agreement he is trying to engineer, with the patent intent to

   reopen his claims based upon “proof” he has refused to disclose.

18. Confirmation of the disingenuous nature of Mr. Berger’s proposed terms was exposed in
   the written version that Paragon first saw in Plaintiff’s Exhibit A at 8. After stating that

                                             4
       Case 1:18-cv-05399-JMF-KNF Document 46 Filed 11/13/18 Page 5 of 5




       Paragon “represents and warrants” that its sales report “is complete and accurate as to sales

       of the pens [sic] at issue” and “will be attached to the settlement agreement as Exhibit A,”

       Mr. Gerber proposed a subtly equivocal “release”:


               Plaintiffs release Paragon for conduct to the effective date of the settlement
               agreement as to the items circled and sale identified for those items in the document
               attached as Exhibit A. (emphasis added)

   19. In other words, the release extends only to the sales identified on Paragon’s report, which

       Mr. Gerber had insisted were false.

   20. Paragon maintains that for a litigant to feign settlement, while holding undisclosed “proof”

       that the very premise of the settlement is deceitful, is an unethical charade. The Court

       should not countenance such a settlement, much less “enforce” it. Paragon respectfully

       submits that all of the case law cited in Plaintiffs’ motion is inapposite for at least two

       reasons: first, because Paragon is seeking only to clarify the scope and intent of the

       settlement agreement’s release, not to require “additional substantive term”; and second,

       because this motion should be adjudicated on the facts, rather than inapplicable law.

                                        DECLARATION

               Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true.


                                             s/s Peter L. Skolnik
                                             Peter L. Skolnik (PLS 4876)

Dated: November 13, 2018




                                                 5
